Citation Nr: 1139823	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus. 

2.  Entitlement to service connection for claimed residuals of heat exhaustion, to include shortness of breath and headaches. 

3.  Entitlement to service connection for claimed hysterectomy. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 1985 with additional service in the Air Force Reserve until January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the RO.

The issues of service connection for claimed residuals of heat exhaustion and hysterectomy are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to tinnitus since service.  

2.  The currently demonstrated tinnitus is shown as likely as not to have its clinical onset during the Veteran's period of service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)


The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of her claim - in light of the fact that service connection for tinnitus is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2011).  

Here, the Veteran has alleged that her military duties required her to drive on the flight line in close proximity to taxing aircraft and also required her to operate forklifts which resulted in acoustic trauma.  See the July 2008 VA Form 9. 

While the Veteran's service treatment records are negative for any complaints or treatment of tinnitus, her DD 214 indicates that she served as a vehicle operator dispatcher in a tactical transportation squadron.  

Based on the Veteran's service in a tactical transportation squadron in the Air Force, the Board finds that her contentions regarding in-service exposure to acoustic trauma to be consistent with the circumstances of her service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury, the second Shedden element, has therefore been demonstrated.

Further, the Board observes that the Veteran is competent to state that she experiences ringing in her ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds that a current disability (the first Shedden element) has been demonstrated. 

With respect to the third and final Shedden element (a competent and credible nexus), the Board finds that the Veteran's statements are credible for the purpose of establishing a continuity of symptomatology of tinnitus since service.  

As a layperson, the Veteran is competent to identify the existence of tinnitus and the continuing symptoms she has experienced.  Jandreau, supra.  In her December 2005 claim, the Veteran stated that her tinnitus began shortly after separating from service, in 1986.  

The Board further notes that, when the Veteran's tinnitus developed, she was continuing to serve with the Air Force Reserves, including during periods of active duty for training purposes.  See an AFRES Form 938 dated March 14, 1986.  

As noted, she has complained of exposure to hazardous noise levels from her military duties while in the Reserve as well as on active duty.  Accordingly, the Board finds that the third Shedden element has been met.  

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset due to noise exposure during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.




ORDER

Service connection for tinnitus is granted.


REMAND

After having carefully considered the matters, and for the following reasons, the issues of service connection for claimed heat exhaustion residuals and hysterectomy must be remanded for further development of the record.  

While the record indicates that the Veteran's service treatment records have been obtained and associated with her claims folder, there is no indication that efforts were made to obtain the Veteran's Air Force Reserve treatment records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.]  This must be accomplished. 

In addition, the Veteran has indicated that she has been having difficulty securing copies of her private treatment records.  See, e.g., an August 2008 statement. On Remand, the Veteran should be contacted and asked to supply the names and addresses of any private treatment records she would like VA to obtain on her behalf.  Any identified outstanding treatment records should be obtained and associated with her claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  

The Veteran's service treatment records document that she complained of changes in her menstrual pattern during a September 1985 self-report of medical history.  She has recently stated that she continued to experience such symptoms until 2002 when she underwent a hysterectomy.  See the April 2007 notice of disagreement. 

The record also documents the Veteran's claim that she was hospitalized for heat exhaustion in 1987 or 1988.  See the December 2005 claim and a January 2006 VA Form 21-4142.  She reports being treated at the England Air Force Base in Louisiana or the Homestead Air Force Base in Florida.  Id.  She claims that this injury has resulted in headaches and shortness of breath.  See the April 2007 Notice of Disagreement. 

Accordingly, and based on this evidentiary posture, the Board finds that this case contains medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern (1) whether the Veteran's hysterectomy was a result of the symptoms she began to experience while on active duty or is otherwise related to her military service and (2) whether the Veteran has residuals of heat stroke and, if so, whether those residuals are related to her military service. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1. The RO should take all indicated action to contact the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, and request a copy of the Veteran's treatment and hospitalization records from the Air Force Reserve.  All efforts to obtain such records should be documented in the claims folder.

2.  The RO also should take appropriate steps to contact the Veteran and ask that she identify the names and addresses of all health care providers who have treated her for her hysterectomy and heat exhaustion residuals.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Putnam General Hospital from 1985 to 1988 and the Huntington, West Virginia Medical Center. 

3.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of her claimed heat exhaustion residuals, to include headaches and shortness of breath.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that she has residual disability due to the episode of heat exhaustion during her military service.  Complete rationale should be provided for all opinions expressed

4.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed residuals of a hysterectomy.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that the residual disability due to her hysterectomy is the result of disease or other event or incident during her period of service.  A complete rationale should be provided for all opinions expressed

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


